Citation Nr: 1219613	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-21 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left eye disability, to include amblyopia and esophoria.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel
INTRODUCTION

The Veteran served on active duty from October 1962 to October 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2010, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  

In the instant decision, the Board reopens the Veteran's service connection claim and remands it for additional development.  As such, the issue of entitlement to service connection for a left eye disability (on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a left eye disability, to include amblyopia and esophoria, was denied by a May 1975 rating decision.  He did not appeal.

2.  The evidence received since the May 1975 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a left eye disability, to include amblyopia and esophoria.

CONCLUSIONS OF LAW

1.  The May 1975 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence having been submitted, the claim of entitlement to service connection for a left eye disability, to include amblyopia and esophoria, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's contention that he suffered trauma to the left eye during an in-service fall that either caused or aggravated his current left eye disability.  See, e.g., Board Hearing Tr. at 4-5.

The Veteran's claim of entitlement to service connection for a left eye disability was initially denied by a May 1975 rating decision on the grounds that his amblyopia and esophoria were congenital/developmental abnormalities that were not subject to service connection.  In making this determination, the RO noted that the Veteran's induction examination showed moderately severe esophoria, and that his service treatment records were "negative for permanent aggravation" of his eye condition during service.  At the time of the May 1975 rating decision, the evidence of record consisted of the Veteran's service treatment records and an October 1974 VA Hospital Summary.  The Veteran was notified of the May 1975 decision and his appellate rights by a letter dated June 6, 1975; however, he did not appeal.  Therefore, the May 1975 decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

The Veteran filed a claim to reopen in October 2006.  A previously-denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Evidence is new if it has not been previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2011).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Evidence obtained since the May 1975 decision includes VA treatment records dated from November 2005 to August 2010; a January 2007 statement from one of the Veteran's fellow service-members; and a copy of the September 2010 Board hearing transcript.  Significantly, in his January 2007 statement, the Veteran's fellow service-member reported that, while receiving shots at Fort Story, the Veteran fell face-down on the floor and had to be picked up by several medics.  Additionally, during VA treatment in June 2007 and August 2008, in his July 2008 VA Form 9, and at his September 2010 Board hearing, the Veteran reported that, while receiving shots during service, he passed out/fainted, hitting his left eye and nose on the hardwood floor during the course of the fall.  See VA treatment records dated on June 26, 2007, and August 20, 2008; July 2008 VA Form 9; Board Hearing Tr. at 3-4.  Moreover, the Veteran reported that he noticed a worsening of his left eye vision immediately after this fall, and that his left eye vision loss has since progressed such that he is now legally blind in his left eye.  See VA treatment records dated on June 26, 2007, and August 20, 2008; Board Hearing Tr. at 5, 7.  

The Veteran's claim was previously denied because the evidence did not show that his esophoria and/or amblyopia had been incurred during, or permanently aggravated by, his military service.  The evidence submitted since the May 1975 decision shows that a fellow service-member reported witnessing the Veteran fall face-down on a wood floor while receiving shots during service, and that the Veteran has reported experiencing a significant loss of vision in his left eye since such a fall.  In this regard, the Board acknowledges that at the time of the May 1975 decision, the Veteran's service treatment records revealed that the Veteran fainted while receiving shots and suffered a nose injury as a result of the fall.  Significantly, however, at the time of the May 1975 decision, there was no evidence of record indicating a potential relationship between this in-service injury and his current left eye vision loss.  As such, this evidence is new in that it had not previously been submitted.  It is also material insofar as it relates to a previously unestablished fact necessary to substantiate the Veteran's claim; namely, evidence of an in-service event that may have caused or aggravated the Veteran's current left eye disability.  The additional evidence being both new and material, the claim of entitlement to service connection for a left eye disability, to include amblyopia and esophoria, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left eye disability, to include amblyopia and esophoria, is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Veteran has submitted new and material evidence with which to reopen his claim of entitlement to service connection for a left eye disability, to include amblyopia and esophoria, further evidentiary development is necessary before the Board can adjudicate this claim on the merits.  The Board will discuss each of its reasons for remand in turn.

I.  Treatment Records

The Veteran has consistently reported receiving treatment for his left eye in the 1970s at the VA Medical Center (VAMC) in Big Spring, Texas.  See Veteran's December 1974 and November 1979 Applications for Compensation and Benefits; September 2010 Board Hearing Tr. at 6.  Additionally, during an October 1974 hospitalization for gastrointestinal problems, the doctor noted that the Veteran had previously received treatment for his left eye at the VAMC in Big Spring, Texas.  See October 1974 Hospital Summary.  Further, the record reflects that the Veteran underwent left eye surgery to correct his "cross-eyed history" at the VAMC in Big Spring, Texas.  See VA treatment records dated on August 30, 2007; June 19, 2009; and July 27, 2009; Board Hearing Tr. at 6.  In this regard, the Board acknowledges that in December 1974 and March 1975, the RO attempted to obtain a complete copy of the Veteran's hospital and outpatient treatment records from the VAMC in Big Spring, Texas.  Significantly, however, to date, the only VA treatment record on file from the VAMC in Big Spring, Texas, is the October 1974 Hospital Summary.  

Additionally, in November 1979, the Veteran reported receiving VA treatment for his left eye at the VAMC in Lubbock, Texas, in approximately 1979.  See Veteran's November 1979 Application for Compensation and Benefits.  Significantly, however, to date, no treatment records from the VAMC in Lubbock, Texas, have been associated with the claims file.  

Finally, at his September 2010 Board hearing, the Veteran reported that, following separation from service, he received VA treatment for his left eye at the VAMC in Albuquerque, New Mexico.  See Board Hearing Tr. at 5-6, 8.  Significantly, however, to date, no treatment records from the VAMC in Albuquerque, New Mexico, have been associated with the claims file.  

As such, on remand, additional attempts should be made to obtain complete copies of the Veteran's VA treatment records from the VAMCs in Big Spring, Texas; Lubbock, Texas; and Albuquerque, New Mexico.  See 38 U.S.C.A. § 5103A(b)(1)(West 2002); 38 C.F.R. § 3.159(c)(2) (2011). 

II.  VA Examination

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson,  20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).  

The Board finds that a VA examination assessing whether the Veteran has a left eye disability that was either incurred during, or aggravated by, his military service is warranted in this case.  In making this determination, the Board notes that the Veteran's post-service VA treatment records reveal that, since August 2006, the Veteran has received fairly consistent treatment for recurrent difficulty with his left eye vision.  Specifically, during VA treatment in June 2007, January 2008, May 2008, and August 2008, the Veteran was noted to have poor to no vision in his left eye; in August 2006 and July 2009, he was diagnosed with left eye amblyopia secondary to strabismus; in August 2007, he was diagnosed with left eye amblyopia/strabismus; in August 2008, he was noted to be blind in his left eye; and in August 2008 and August 2010, he was diagnosed with left eye amblyopia.  As such, because there is competent evidence showing that the Veteran has a current left eye disability and recurrent difficulty with left eye vision loss, the Board finds that the first McLendon element has been satisfied.  

Turning to the second McLendon element, the Veteran's service treatment records reflect that, upon entry into service, the Veteran was noted to have 20/20 vision bilaterally and moderately severe left eye esophoria.  See October 9, 1962, entrance examination.  Additionally, at that time, he specifically denied having a history of eye trouble and reported that he had never worn glasses.  See October 9, 1962, report of medical history.  These records also show that, two weeks later, he was diagnosed with "not correctable" left eye vision over 20/800 and left eye amblyopia.  See October 23, 1962, service treatment record.  Additionally, during an ophthalmology consultation in February 1963, he was diagnosed with left eye amblyopia (uncorrectable with glasses) and left eye vision of 10/400.  See February 8, 1963, service treatment record.  Subsequently, in March 1964, the Veteran received treatment for a laceration on the bridge of his nose, bleeding from his nose, headaches, and dizziness after a fainting spell while receiving shots, during which he apparently struck his nose on a tin can.  See March 5, 1964, service treatment record.  Finally, at his September 1964 separation examination, the Veteran was noted to have left eye esophoria, uncorrectable left eye amblyopia, and 20/200 left eye vision.  See September 1, 1964, separation examination.  Accordingly, because the Veteran's service treatment records reflect that he was first noted to have significant visual acuity loss two weeks after entry into service; was noted to have several left eye conditions during service, including amblyopia and esophoria; and suffered a nose injury during a fainting spell, the Board finds that the second McLendon element has been satisfied.   

Further, turning to the third McLendon element, the Veteran has reported that, although he may have had a minor problem with his left eye vision upon entry into service, his left eye vision was permanently worsened by the March 1964 face injury.  See VA treatment records dated on June 26, 2007, and August 20, 2008; Board Hearing Tr. at 2-5.  Moreover, as noted above, he has reported that his left eye vision problems have since persisted such that he is now legally blind in his left eye.  See Board Hearing Tr. at 7.  In this regard, the Board notes that the Veteran is competent to report having a continuity of symptomatology (i.e., severely diminished vision in his left eye) since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Accordingly, the Board finds that there is evidence of record indicating that the Veteran's current left eye vision loss may be associated with service, thereby satisfying the third McLendon element.  

Significantly, however, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the nature and etiology of his left eye disability, the Board finds that, on remand, a VA examination and medical opinion is necessary to fully assess whether the Veteran has a left eye disability that was incurred during or caused by his military service.  See McLendon v. Nicholson,  20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's treatment records from the VA Medical Centers in Big Spring, Texas; Lubbock, Texas; and Albuquerque, New Mexico, dated from October 1964 to present.  If such records are unavailable, the claims file should be clearly documented to that effect.

2.  After the development requested in item (1) is completed, schedule the Veteran for an examination to determine the nature and etiology of his left eye disability.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any left eye disabilities found to be present.  

If left eye esophoria is found to be present, please offer an opinion as to the following questions.

a)  Is it "at least as likely as not" (50 percent or greater probability) that the Veteran's left eye esophoria, which was noted upon entry into active duty, permanently increased in severity during such service?  

b)  If the answer to the above question is "Yes," was the increase in severity "clearly and unmistakably" (obviously or manifestly) due to the natural progress of the disease?  

For each left eye disability identified other than left eye esophoria, the examiner should offer an opinion as to the following questions.  

a)  Is the Veteran's left eye disability a developmental disease or a developmental defect?  

b)  If the left eye disability is a developmental defect, was this defect subject to a superimposed disease or injury during service?  If the answer is "Yes," please describe the resultant disability.  

c)  If the left eye disability is a developmental disease, did this disease (which was not noted upon entry into service) "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's entry into active duty service in October 1962?

If the left eye disease clearly and unmistakably existed prior to service, was this disease "clearly and unmistakably" (obviously or manifestly) not aggravated by military service?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.  

If the left eye disease did not clearly and unmistakably exist prior to service and/or was not clearly and unmistakably not aggravated by military service, then assume for the purposes of answering the following question that the claimed condition did not exist prior to service.  Is it "at least as likely as not" (50 percent or greater probability) that the left eye disease was incurred in or caused by an in-service injury, event, or disease?  

d)  If the Veteran's left eye disability is found to be neither a developmental defect or disease, is it at least as likely as not (50 percent or greater probability) that the left eye disability was caused by, or incurred during, military service?  

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


